DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,16 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese reference(CN202613636U) taken together with Staniforth et al(9752789) in view of Choi et al(9534801).
	Chinese reference teaches an air conditioner comprising a case(1) that defines an inlet and an outlet(4), a fan(5) configured to generate air flow from the inlet to the outlet, a humidifying assembly disposed inside the case and configured to humidify air to be discharged through the outlet, the humidifying assembly comprising a humidifying -receiving unit comprising a water tank(6) configured to receive water,  a  humidifying-producing unit(9) configured to generate water vapor(from ultrasonic generator) supplied from the humidifying-receiving unit, a humidifying-supplying unit(multiple air outlet ducts, para 0024)  configured to receive the water vapor produced from the humidifying-producing unit and supply the water vapor to the outlet, and a control unit(control panel 2) configured to control the fan and the humidifying assembly.  
	Chinese reference is further silent as to a filter assembly disposed inside the case and configured to allow air introduced through the inlet to pass therethrough. Choi et al in figure 5 teaches a humidifier including a case defining an inlet and an outlet, a fan(56) for generating airflow, a humidifying assembly(including water tank 82), and a filter assembly(purification unit 110) disposed inside the case.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the 
	Chinese reference taken together with Staniforth et al in view of Choi et al further teaches wherein the humidifying-receiving unit comprises a housing that is detachably installed inside the water tank, and a water filter received in the housing.  
Allowable Subject Matter
Claims 2-15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 2 recites “wherein the control unit is configured to :  based on the remaining amount of water being greater than or equal to a first reference value that is preset, determine the sterilizing duration to be inversely proportional to the remaining amount of water; and based on the remaining amount of water being less than the first reference value , determine the sterilizing duration to be proportional to the remaining amount of water”.  Staniforth teaches adjusting a sterilizing duration based on a capacity of the water reservoir, but is silent as to wherein the control unit is configured to :  based on the remaining amount of water being greater than or equal to a first reference value that is preset, determine the sterilizing duration to be inversely proportional to the remaining amount of water; and based on the remaining amount of water being less than the first reference value , determine the sterilizing duration to be proportional to the remaining amount of water.   Claims 3-6 depend on claim 2 and hence would also be allowable upon incorporation of claim 2 into claim 1.

	Claim 12 recites “wherein the outlet comprises: a first outlet defined at a front surface of the case; and a second outlet defined at a side surface of the case; and wherein the humidifying-supplying unit is configured to supply the water vapor to the second outlet”.  Chinese reference teaches a single outlet for water vapor, however Chinese reference is silent as to wherein the outlet comprises: a first outlet defined at a front surface of the case; and a second outlet defined at a side surface of the case; and wherein the humidifying-supplying unit is configured to supply the water vapor to the second outlet. Claims 13-15 depend on claim 12 and would also be allowable upon incorporation of claim 12 into claim 1.
	Claim 17 recites wherein the housing defines: a first flowing port that faces an inner surface of the water tank and that is configured to introduce water in the water tank to the water filter; and a second flowing port that faces a bottom surface of the water tank and that is configured to discharge water passing through the water filter”.   Staniforth teaches a removable water filter from a detachable housing, but is silent as to wherein the housing defines: a first flowing port that faces an inner surface of the water 
	Claim 20 recites “wherein the case comprises: an upper cabinet that receives the filter assembly and that defines the inlet; a lower cabinet that is disposed vertically below the upper cabinet and that receives the humidifying assembly; and a door disposed forward of the upper cabinet and the lower cabinet and configured to cover front surfaces of the upper cabinet and the lower cabinet”. Chinese reference teaches a singular case with air inlet and air outlet, however Chinese reference is silent as to “wherein the case comprises: an upper cabinet that receives the filter assembly and that defines the inlet; a lower cabinet that is disposed vertically below the upper cabinet and that receives the humidifying assembly; and a door disposed forward of the upper cabinet and the lower cabinet and configured to cover front surfaces of the upper cabinet and the lower cabinet. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
March 8, 2022